EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 2, line 4: Change this last line to read --the preferred location for the placement of the defibrillation electrode.--.
Claim 9, line 2: Change "based on the one or features" to --based on one or more features--.
Examination Note
The change to claim 2 above is to correct an obvious error and matches the language used in claims 7 and 8 ("the preferred location for the placement of the defibrillation electrode").  The change to claim 9 above is to correct an obvious error and matches the language used in claim 4 ("one or more features of the patient").
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are Freeman (US 7,706,878), Shavit (US 2009/0240297), and Berkner (US 2010/0069735).  Freeman discloses a photoelectric sensor on an external defibrillation electrode assembly (Col. 4, lines 14-17).  However, this photoelectric sensor is merely configured to detect the presence of clothing once the electrode pad is applied to the patient, and does not suggest a sensor with the capability to capture image detail that is usable to assess an electrode position along the subject’s chest.  Shavit discloses a camera sensor that does meet these sensor requirements (Paragraph 93).  However, the camera of Shavit is part of the cell phone assembly, and is distinctly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792